Exhibit 10.15

FIRST AMENDMENT TO THE

CME GROUP INC. ANNUAL INCENTIVE PLAN

This First Amendment (this “First Amendment”) amends that certain CME Group Inc.
Annual Incentive Plan (the “Plan”). All capitalized terms used but not defined
herein shall have the meanings assigned to those terms under the Plan.

 

1. Pursuant to Section 7(e) of the Plan, a new Section 7(k) is hereby added to
the Plan, as follows:

(k) Recoupment. It shall be a condition of payment of an Award under the Plan
that any Participant who holds the position of Executive Chairman, serves on the
Management Team or holds the position of Managing Director (any such person
being referred to hereinafter as a “Covered Participant”) agree to the
applicability of this Section 7(k) to any Award paid to such Participant under
the Plan as a Covered Participant. In the event that a Covered Participant
receives a payment pursuant to the Plan and: (1) the payment was predicated upon
achieving certain financial results that were subsequently the subject of a
restatement of Company financial statements filed with the Securities and
Exchange Commission; and (2) a lower payment would have been made to the Covered
Participant based upon the restated financial results, upon the recommendation
of the Compensation Committee, the Board may, in its discretion, require such
Covered Participant to repay all or a portion of the difference between the
payment received by the Covered Participant and the payment which would have
been paid to the Covered Participant based on the restated financials (such
difference being referred to as the “Recoupment Amount”). In order to collect
the Recoupment Amount, the Board may require the Covered Participant to forfeit
all or a portion of any unvested restricted stock issued in respect of Awards
hereunder, in an amount not to exceed the Recoupment Amount. The Company’s right
to require repayment or forfeiture set forth in this Section 7(k) shall apply
only if the facts leading to a determination that a restatement is required are
discovered within the three (3) fiscal years following the fiscal year with
respect to which the Covered Participant is paid an Award hereunder. The
Recoupment Amount shall be determined by the Board in its good faith discretion
and without regard to any deferral of Awards hereunder. The Committee may
require any Covered Participant to execute an acknowledgement of the
applicability of this Section 7(k) and an agreement to comply with its
provisions, in such form as the Committee may determine, as a condition to the
receipt of any payment under the Plan.

 

2. The terms of the Plan, as amended hereby, are confirmed in all respects and
remain in full force and effect.

 

3. This First Amendment is effective as of February 2, 2010.